ACCEPTED
                                                                                                                               03-13-00790-CV
                                                                                                                                       6528086
                                                                                                                    THIRD COURT OF APPEALS



                                                   IGJ
                                                                                                                               AUSTIN, TEXAS
                                                                                                                          8/17/2015 3:36:02 PM
                                                                                                                             JEFFREY D. KYLE
                                                                                                                                        CLERK


                                       I KAR D G 0 L DEN J 0 N ES PC
                                                                                                       FILED IN
                                                                                                3rd COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
August 17, 2015                                                                                 8/17/2015 3:36:02 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                        Clerk
Via e-filing
Jeffrey D. Kyle
Clerk of the Third Court of Appeals
THIRD COURT OF APPEALS
209 West 14th Street, Room 101
Austin, Texas 78701

         Re:      Cause No. 03-13-00790-CV, Trial Court No. D-1 -GN-07-002328; T. Mark
                  Anderson, as Co-Executor of the Estate of Ted M Anderson, and Christine
                  Anderson, as Co-Executor of the Estate of Ted M Anderson v. Richard T
                  Archer, David R. Archer, Carol Archer Bugg, John V Archer, Karen
                  Archer Ball, and Sherri Archer, In the Court of Appeals for the Third
                  District of Texas at Austin, Texas

 Dear Mr. Kyle:

 In response to the Court's August 4, 2015 letter, please be advised that Laurie Ratliff will
 present oral argument for Appellees/Cross-Appellants on September 2, 2015 at 9:00 a.m.
 By separate motion, Appellees/Cross-Appellants set out their requested allotment of time.

                                                        Very truly yours,



                                                       ~~
 LR/tm

 CC:      Clients
          Gerald Mcfarlen, via e-mail


 T:\ARCHER 3 2007 TORTIOUS !NTERFERENCE\APPEAL\CORRESPON DENCE\20 15-08- 17 Ltr to Clerk re Oral Argument. doc




400 West 15t h St .   I   Su ite 975   I   Aust in , TX 78701   I   T   512 472 6695   I   F   5 12 472 3669   I   igjlaw .com